Case 18-12622      Doc 58     Filed 12/31/18 Entered 12/31/18 15:29:47           Desc Main
                                Document     Page 1 of 1


                     UNITED STATES BANKRUPTCY COURT
                    EASTERN DISTRICT OF MASSACHUSETTS

 ______________________________
 IN RE:                          )
                                 )
 Marianna Luisa DiMarco Cavuoto, )
 and Angelo Cavuoto              )
                    Debtors      )            CHAPTER 13
                                 )            DOCKET NUMBER: 18-12622
 ______________________________)

        DEBTORS’ MOTION TO FILE AN AMENDED CHAPTER 13 PLAN


       NOW COME the Debtors, Marianna Luisa DiMarco Cavuoto and Angelo
 Cavuoto, and respectfully submit the within Motion to allow the Debtors to file a First
 Amended Chapter 13 Plan. In support of this motion Debtors states the following:

        1. Debtors wishes to amend the above referenced schedules in order to address
           the issues raised by the Chapter 13 Trustees.

         WHEREFORE, the Debtors respectfully requests that this Honorable Court allow
 the within Motion to File an Amended Chapter 13 Plan, and any other remedy this Court
 deems just and proper.



                                              Debtor,
                                              By his attorney

                                              /s/ Lawrence A. Simeone, Jr., Esq.
                                              Lawrence A. Simeone, Jr., Esq.
                                              Law Office of Lawrence A. Simeone, Jr.
                                              300 Broadway, P.O. 321
                                              Revere, MA 02151
 Dated: December 19, 2018                     (781) 286-1560
                                              BBO# 552605
